FILED
                           NOT FOR PUBLICATION                              FEB 21 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


YVONNE HODGE,                                    No. 12-16427

              Plaintiff - Appellant,             D.C. No. 3:09-cv-04719-RS

  v.
                                                 MEMORANDUM*
OAKLAND UNIFIED SCHOOL
DISTRICT; BOARD OF EDUCATION;
KIM NOBLE; LISA RYAN COLE;
PHYLISS HARRIS; IRIS WESSLEMAN,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                     Argued and Submitted February 11, 2014
                            San Francisco, California

Before: REINHARDT and THOMAS, Circuit Judges, and SESSIONS, District
Judge.**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable William K. Sessions III, District Judge for the U.S.
District Court for the District of Vermont, sitting by designation.

                                          1
      Yvonne Hodge appeals the district court’s grant of summary judgment to

Defendants on her claims of disparate treatment, disparate impact, and hostile work

environment on account of her race and age under Title VII and the Age

Discrimination in Employment Act. We review de novo a district court’s grant of

summary judgment and affirm. Vasquez v. Cnty. of Los Angeles, 349 F.3d 634,

639 (9th Cir. 2003).

      With respect to Hodge’s disparate treatment claim, the district court

correctly held at step three of the McDonnell Douglas framework that Hodge did

not present evidence that the school district’s reason for not hiring her was

pretextual. See Raad v. Fairbanks North Star Borough Sch. Dist., 323 F.3d 1185,

1193–94 (9th Cir. 2003). With respect to her disparate impact claim, Hodge did

not introduce sufficient evidence to create a triable issue of material fact of

disparate impact, including any evidence from which to compare the number of

teachers within the protected groups who were hired to the number in the applicant

pool or in any other relevant group. See Stout v. Potter, 276 F.3d 1118, 1122 (9th

Cir. 2002). Finally, with respect to hostile work environment, Hodge did not

present sufficient evidence to create a triable issue of material fact that the alleged

mistreatment was because of her race or age. See Manatt v. Bank of Am., 339 F.3d
792, 798 (9th Cir. 2003).

                                            2
Hodge’s remaining claims are either waived or without merit.

The district court is, therefore,

AFFIRMED.




                                    3